DETAILED ACTION
This action is responsive to the amendments filed 6/14/2022.
Claims 1-20 are pending. Claims 1, 9 and 17 are currently amended.
All prior rejections under 35 U.S.C. § 102 are withdrawn as necessitated by amendment.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Keskar, et al., U.S. PGPUB No. 2019/0251431 (“Keskar”), in view of Shi, et al., U.S. PGPUB No. 2021/0326747 (“Shi”).
	Keskar teaches a system and method for training a text generation model. With regard to Claim 1, Keskar teaches a method, comprising:
determining a target task type of a target text generation task from multiple task types supported by a general text generation model, wherein the general text generation model is pre-trained ([0064] describes that a text generation task of any of a plurality of task types can be carried out by a system. [0057] describes that training samples are presented to a system that has trained parameters);
determining, based on a requirement of the target text generation task for a target output text, at least one first target output text attribute for the target text generation task from multiple output text attributes supported by the general text generation model ([0066] describes that task output can be one of several different kinds, including a specified language, a classification, or an answer to a question); and
Keskar, in view of Shi teaches fine tuning the general text generation model based on a target training data set associated with the target text generation task to obtain a task-specific text generation model for the target text generation task, by taking task indication information for the target task type and first attribute indication information for the at least one first target output text attribute as at least part of an input of the general text generation model, wherein the target training data set is an additional data set other than pre-training data sets for pre-training the general text generation model. 
Keskar teaches at [0056]-[0058] that training samples of each of a plurality of task types for which a model is to be further trained are input into the model. An error is determined by comparing the output for each of the training examples to a ground truth answer, and using the error to update the model parameters. Shi teaches at [0069] that a model pretrained for performing a plurality of natural language understanding tasks can be fine-tuned for a particular task of question template classification using the particular template classification data. As shown at Fig. 4, the general encoder training data and process 408 is separate from the fine-tuning 410.
It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine Shi with Keskar. Shi teaches at [0021] that question generation as it pertains to data for which datasets are small and text to be generated of a distinctive style can be problematic for machine learning models to properly generate. One of skill in the art would seek to combine Shi with Keskar, to improve the system of Keskar by enabling the training of the general model therein to handle additional question generation tasks for which training datasets are small.
Claim 9 recites a device which carries out the method of Claim 1, and is similarly rejected. Claim 17 recites a medium storing instruction that execute to carry out the method of Claim 1, and is likewise rejected.
With regard to Claim 2, Keskar teaches that the general text generation model is pre-trained based on multiple pre-training data sets respectively comprising training input texts and training output texts associated with corresponding task types in the multiple task types. [0056] describes that training samples are provided for each of a plurality of task types. [0059]-[0060] describe that after a model is trained with input samples and ground truth answers, additional training can be carried out using additional training samples to further train the model. 
Claim 10 recites a device which carries out the method of Claim 2, and is similarly rejected. Claim 18 recites a medium storing instruction that execute to carry out the method of Claim 2, and is likewise rejected.
With regard to Claim 3, Keskar teaches that a training output text in at least one pre-training data set of the multiple pre-training data sets is labeled with different attribute values of at least one output text attribute of the multiple output text attributes. [0058] describes that each training output is compared to a ground truth answer and the error for the output determined and then fed back into the system to correct the system parameters.
Claim 11 recites a device which carries out the method of Claim 3, and is similarly rejected.
With regard to Claim 4, Keskar teaches the general text generation model at least comprises a first encoder to receive an input text and a decoder to generate an output text, wherein the task indication information and the first attribute indication information are to be input to the first encoder, and wherein fine tuning the general text generation model further comprises: determining second attribute indication information indicating a second target output text attribute for the target text generation task; and fine tuning the general text generation model based on the target training data set by applying the second attribute indication information as an input of a second encoder in the general text generation model. [0023] describes that a context and question describing the task are input to the system for generating outputs; Figs. 3-6 show various elements of a model. [0059] describes that the model can be iteratively trained to carry out each of a plurality of task types.
Claim 12 recites a device which carries out the method of Claim 4, and is similarly rejected. Claim 19 recites a medium storing instruction that execute to carry out the method of Claim 4, and is likewise rejected.
With regard to Claim 5, Keskar teaches the general text generation model at least comprises a first encoder to receive an input text and a decoder to generate an output text based on an intermediate output of the first encoder, wherein the task indication information and the first attribute indication information are to be input to the first encoder, and wherein fine tuning the general text generation model further comprises: obtaining an attribute control model configured to control the decoder to output the target output text having a third target output text attribute based on the intermediate output of the first encoder, wherein the third target output text attribute is not included in the multiple output text attributes; and fine tuning the attribute control model and the general text generation model jointly. Fig. 3 shows the succession of encoders used in generating the words that will make up and answer, where the context and the question indicating the task are input through several intermediate output steps. [0060] describes that a training can be switched to a joint training strategy as a second training strategy.
Claim 13 recites a device which carries out the method of Claim 5, and is similarly rejected. Claim 20 recites a medium storing instruction that execute to carry out the method of Claim 5, and is likewise rejected.
With regard to Claim 6, Keskar teaches that the attribute control model comprises at least one of. an attribute classification model configured to determine, based on the intermediate output of the first encoder, guidance information for guiding the decoder to generate the target output text having the third target output text attribute, wherein the guidance information indicates different attribute values of the third target output text attribute; and a language model configured to, in conjunction with the decoder, decode the intermediate output of the first encoder to generate the target output text having the third target output text attribute. [0066] describes that output can be translated text.
Claim 14 recites a device which carries out the method of Claim 6, and is similarly rejected.
With regard to Claim 7, Keskar teaches that the target text generation task is a first target text generation task, and the method further comprises: determining a second target task type of a second target text generation task from the multiple task types; determining, based on a requirement of the second target text generation task for a target output text, a further target output text attribute for the second target text generation task from the multiple output text attributes; and fine tuning the general text generation model based on a second target training data set associated with the second target text generation task to obtain a further task-specific text generation model for the second target text generation task, by taking second task indication information for the second target task type and further attribute indication information for the further target output text attribute as at least part of an input of the general text generation model. [0059] describes that training sets for each of a plurality of text generation tasks can be used after initial training has been carried out.
Claim 15 recites a device which carries out the method of Claim 7, and is similarly rejected.
With regard to Claim 8, Keskar teaches obtaining a target input text for the target text generation task; applying the target input text, the task indication information and the first attribute indication information as an input of the task-specific text generation model; and executing the task-specific text generation model to obtain an output of the task-specific text generation model as the target output text of the target text generation task. [0064] describes that after training, the trained system can be used for any of the task types that the system has been trained to handle, such as the translation to a specified language being targeted as the output as described at [0066].
Claim 16 recites a device which carries out the method of Claim 8, and is similarly rejected.

Response to Arguments
Applicant’s arguments have been considered but are moot, as the newly cited Shi reference cures any deficiencies with regard to Keskar in teaching or suggesting the elements of the amended claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH D BLOOMQUIST whose telephone number is (571)270-7718. The examiner can normally be reached M-F, 8:30-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KEITH D BLOOMQUIST/Primary Examiner, Art Unit 2178                                                                                                                                                                                                        

8/16/2022